Citation Nr: 9902832	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-33 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from January 1972 to 
April 1974.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a May 1997 rating action, with which the veteran disagreed in 
November 1997.  A statement of the case was issued in 
December 1997, and the veteran perfected his appeal in this 
regard, when he submitted a VA Form 9 (Appeal to Board of 
Veterans Appeals) to the RO that was received later that 
month.  Subsequently, the veteran appeared, assisted by his 
representative, at a hearing conducted by the undersigned at 
the RO in August 1998.  Thereafter, the case was transferred 
to the Board in Washington, DC.  


REMAND

The veteran contends that his disabilities preclude him from 
following a substantially gainful occupation.  Furthermore, 
he has argued that, in denying his claim, the RO failed to 
consider the impairment caused by his arthritis, his 
psychiatric disability, and his gout.  His current claim for 
pension benefits was filed in April 1997; he contended 
therein that he had become totally disabled in 1995.

The United States Court of Veterans Appeals has observed that 
permanent and total disability for pension purposes can be 
shown in two ways under VA regulations, which provide a 
combination of objective and subjective standards.  
Brown v. Derwinski, 2 Vet.App. 444, 446 (1992); see also 
Talley v. Derwinski, 2 Vet.App. 282 (1992); 38 U.S.C.A. § 
1502(a)(1), (2) (West 1991); 38 C.F.R. §§ 3.321(b)(2) and 
4.17 (1998).  The two ways that permanent and total 
disability can be shown under the law are as follows: (1) the 
veteran must be unemployable as a result of a lifetime 
disability (i.e., the subjective standard, which is based 
on disabilities, age, occupational background, and other 
related factors of the individual veteran whose claim is 
being adjudicated) or, even if not unemployable, (2) the 
veteran must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation 
(i.e., the objective standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18 and 4.19 (1998); Brown, supra, at 446.

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) and the other 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard and the veteran is unemployable, 
the rating board should refer the claim to the adjudication 
officer for consideration of entitlement to a permanent and 
total disability rating on an extra-schedular basis under 38 
C.F.R. §§ 3.321(b)(2) and 4.17(b) (the subjective standard).  
See Roberts v. Derwinski, 2 Vet.App. 387, 390 (1992) (whether 
a permanent and total disability rating could have been 
assigned on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) should have been considered).  In addition, the 
Board notes that, in the course of adjudicating a claim for 
pension, the RO must also make determinations as to whether 
any of the disabilities in question are the result of the 
veterans willful misconduct.  38 U.S.C.A. § 1521(a) (West 
1991); 38 C.F.R. § 4.17a (1998).  Finally, evaluations for 
service-connected disabilities may be combined with 
evaluations for disabilities not shown to be service 
connected and not the result of the veterans willful 
misconduct.  38 C.F.R. § 3.323(b)(2) (1998).

A review of the rating action on appeal discloses that only 
chronic low back pain, lower extremity paresthesia, and 
chronic obstructive pulmonary disease have been assigned 
disability ratings.  These are all non-service-connected, and 
each is evaluated as 10 percent disabling.  Also listed as a 
factor causing disability was polysubstance abuse.  Since, 
however, this condition was considered to be of willful 
misconduct origin, a specific disability rating was not 
assigned, and it was not apparently considered in the 
decision to deny the veterans claim for pension.  Thus, it 
would appear that the veteran was correct in his contention 
that the RO failed to consider arthritic complaints, as well 
as psychiatric impairment, in the evaluation of his claim.  

An examination of the available medical evidence reveals that 
the veteran has, in fact, been diagnosed as having various 
psychiatric illnesses.  These have included major depression 
with psychotic features (June 1997), depression (June 1996), 
and post-traumatic stress disorder (PTSD) (June 1996).  The 
records also reveal that the veteran was diagnosed with gout 
in December 1995.  In addition, VA records dated in 1995 make 
reference to treatment the veteran received for PTSD, and 
gout with an arthritic component, while incarcerated between 
1991 and 1994. 

In view of this evidence of additional disabilities that were 
not apparently considered by the RO in its review of the 
veterans claim, as well as the expression of the veterans 
willingness to report for a VA examination (having previously 
failed to report) when he testified before the undersigned at 
the Travel Board hearing, it is the Boards view that an 
attempt to obtain a more complete record of the veterans 
medical treatment, and current examination of the veteran, 
would be most useful in ensuring that an equitable 
disposition of the claim is obtained.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  With any needed assistance from the veteran, 
including obtaining signed releases, the RO should 
request up-to-date copies of the records of any 
medical evaluation or treatment, VA or non-VA, 
which he has received since 1995, to the extent 
such records are not already on file.  All records 
so received should be associated with the claims 
folder.  The records requested should include those 
dated after 1997, from the VA medical facilities in 
West Haven, Northhampton, and any other facility 
identified by the veteran. 

2.  Upon completion of the above, the veteran 
should be scheduled for comprehensive general, 
psychiatric, orthopedic, and neurologic VA 
examinations (and additional special examinations, 
if indicated) in order to evaluate all currently 
disabling disorders. The RO should inform the 
veteran that his failure to cooperate may result 
in adverse action pursuant to 38 C.F.R. §§ 3.158, 
3.655, and documentation of the veteran's 
notification of the scheduling of the examinations 
should be associated with the claims file.  The 
claims folder and a copy of this Remand must be 
made available to, and be reviewed by, the 
examiners prior to the examinations.  

a.  General examination.  Specifically, the 
examiner should describe the level of disability 
attributable to the following conditions: (1) 
gout; (2) low back complaints; (3) lower 
extremity paresthesia; (4) chronic obstructive 
pulmonary disease; and
(5) any other disorders noted in connection with 
the examination.  The examination should include 
all special tests or studies deemed necessary by 
the examiner to fully evaluate the above 
disorders, and the report should provide a clear 
description of the manifestations attributable 
to these disorders.  The examiner should give a 
full description of any limitation of activity 
imposed by each of the veterans disabilities 
and express opinions as to the degree of 
interference with the veterans ability to 
obtain and maintain gainful employment caused by 
each disability identified on examination.  The 
examiner should also state whether the veterans 
disabling conditions are susceptible to 
improvement through appropriate treatment.  A 
complete rationale should be given for all 
opinions and conclusions expressed.



b.  Psychiatric examination.  The psychiatric 
examiner should conduct all special tests or 
studies necessary to fully evaluate and identify 
all the veterans psychiatric disorders.  He or 
she should provide a clear description of the 
manifestations attributable to the veterans 
psychiatric disorders, describe the level of 
disability attributable to the veterans 
psychiatric conditions, and give a full 
description of any limitation of activity 
imposed by each of the veterans psychiatric 
disabilities.  Furthermore, an opinion should be 
expressed as to the degree of interference with 
the veterans ability to obtain and maintain 
gainful employment caused by each psychiatric 
disability identified on examination.  It is 
requested that the examiner assign a Global 
Assessment of Functioning (GAF) score consistent 
with the American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV) and include an 
explanation of what the assigned code means.  A 
complete rationale should be given for all 
opinions and conclusions expressed.

c.  Orthopedic examination.  The examiner should 
be asked to make affirmative range of motion 
findings expressed in degrees of all joints 
complained of by the veteran.  The examiner 
should determine whether there is weakened 
movement, excess fatigability, or incoordination 
of all joints affected by disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of additional 
range of motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, excess 
fatigability, instability, or incoordination.  
He/she should also be asked to express an 
opinion on whether pain in any joints affected 
by disability could significantly limit 
functional ability during flare-ups or when the 
joints are used repeatedly over a period of 
time.  This determination should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or favorable or 
unfavorable ankylosis due to pain on use or 
during flare-ups of the involved joints.  The 
examiner is also requested to express an opinion 
as to the degree of interference with ordinary 
activities, including the ability to obtain and 
maintain gainful employment, caused by the 
veterans orthopedic complaints.

d.  Neurologic examination.  This examiner is 
requested to describe in detail all 
manifestations of any neurologic impairment, and 
in particular, those relating to the veterans 
lumbar spine and lower extremities.  He or she 
is also requested to provide an opinion as to 
the extent of interference with ordinary 
activities, including the ability to obtain and 
maintain gainful employment, caused by the 
veterans neurologic complaints.

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete, including if any requested opinions are 
not provided, appropriate corrective action should 
be taken.

4.  Next, the RO should review the evidence of 
record, and with consideration given to all 
appropriate laws, regulations and diagnostic codes 
in the Schedule for Rating Disabilities, determine 
the percentage of impairment caused by each 
disability, and whether the veteran is permanently 
and totally disabled for pension purposes.  If the 
decision remains adverse to the veteran, the RO 
should issue a supplemental statement of the case 
to the veteran and his representative, both of whom 
should be given a reasonable opportunity to respond 
before the case is returned to the Board for 
further review. 

No action is required of the veteran until he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
